211 Ga. 636 (1955)
87 S.E.2d 841
TINGLE
v.
ATLANTA FEDERAL SAVINGS & LOAN ASSN.
18957.
Supreme Court of Georgia.
Argued May 10, 1955.
Decided June 13, 1955.
Haas, Holland & Blackshear, for plaintiff in error.
Johnson, Hatcher & Meyerson, contra.
DUCKWORTH, Chief Justice.
The action here being one to confirm the sale of land under a power of sale pursuant to Code (Ann.) § 37-608 it is not one respecting title to land (Code, Ann., § 2-3704), and being one to confirm a sale where title may be incidentally involved it is not within the jurisdiction of the Supreme Court but within the jurisdiction of the Court of Appeals. Water Power & Mining Co. v. Arnold, 149 Ga. 107 (99 S.E. 382); Colley v. Atlanta & W. P. R. Co., 156 Ga. 43 (118 S.E. 712); Lewis v. Fry, 194 Ga. 842 (22 S.E.2d 817).
Transferred to the Court of Appeals. All the Justices concur.